18 So.3d 41 (2009)
Gary L. RESMONDO, Appellant,
v.
Monika G. RESMONDO, Appellee.
No. 2D09-1878.
District Court of Appeal of Florida, Second District.
September 9, 2009.
Rehearing Denied October 15, 2009.
Raymond J. Rafool of Raymond J. Rafool, LLC, Coral Gables, for Appellant.
John W. Frost of Frost Van den Boom & Smith, Bartow, for Appellee.
PER CURIAM.
Affirmed. See Ghay v. Ghay, 954 So.2d 1186, 1190 (Fla. 2d DCA 2007) ("If further discovery reveals that a temporary support order is inequitable or based upon improper calculations, any inequity can usually be resolved in the final judgment, after a full and fair opportunity to be heard.").
CASANUEVA, C.J., and ALTENBERND and WHATLEY, JJ., Concur.